I dissent. The Court was in error in admitting the testimony of Buckner as complained of in the exception. This evidence was highly prejudicial to the defendant. It was incompetent, as in no view of the case did it show the animus or motive of the killing, as it was long after the killing, and was only introduced to prejudice the defendant before the jury as a hard-hearted, callous man. A constable, when he arrests, and testifies, *Page 261 
can generally be relied on to materially assist the State and furnish some evidence highly prejudicial to the defendant, and in a number of cases this evidence should be received with great caution.